Appellant was convicted of violating the Liquor Law by selling whisky from a package store on Sunday, and his punishment was assessed at a fine of $100. *Page 176 
Appellant's first complaint is that the court erred in declining to sustain his motion to quash the complaint and information on the ground that it charged no offense under the law. Omitting the formal parts, the information, which follows the language of the complaint, charges: "Earl Hughes, heretofore on the 4th day of April, A.D. 1937, was then and there the agent of Sterling D. Anderson who was then and there the holder of a package store permit issued by the Texas Liquor Control Board authorizing the sale at retail of intoxicating liquor on and from the premises of the said holder of said permit, and the said Earl Hughes, did then and there as such agent on said date, the same being Sunday, sell and deliver to V. L. Delaney intoxicating liquor, to-wit: whisky, said liquor containing more than fourteen per cent. of alcohol by volume, and said sale and delivery was so made on and from the premises of the said holder of said permit, and said sale and delivery was not then and there made upon the prescription of a duly licensed physician."
Section 25 of Article 666, known as the Liquor Control Act, provides as follows: "No sale or delivery of liquor shall be made on or from the premises of the holder of any permit * * * on Sunday," etc.
Appellant contends that the word "liquor" in said section, not being defined and being a generic term, applies to nonalcoholic beverages as well as to alcoholic beverages. Section 3 of Article 666 defines the word "liquor" as any alcoholic beverage containing alcohol in excess of four per cent. by weight unless otherwise indicated. When the Legislature has specifically defined a word or words, the courts in construing a statute will generally give it such meaning as is indicated by the legislative intention. Liquor being defined in the Act as a beverage containing alcohol in excess of four per cent. by weight would include a beverage containing more than fourteen per cent. of alcohol by volume. The word "excess" has a well defined and commonly understood meaning, and when used in connection with the alcoholic content of a liquor may mean 25, 50, or 100 per cent. The information in the instant case charged that appellant sold intoxicating liquor, to-wit: whisky; by this it meant an alcoholic beverage containing alcohol in excess of four per cent. by weight. Moreover, this Court has often taken judicial knowledge of the fact that whisky is an intoxicating beverage, containing alcohol in excess of four per cent. by weight. See Ramsey v. State, 104 S.W.2d 858; Benson v. U.S., 10 F.2d 309. *Page 177 
Appellant's next contention is that the Liquor Control agents were accomplice witnesses. The mere offer on the part of the agents to purchase whisky and the payment therefor did not make them accomplices. They used no ruse or deceptive methods to induce him to violate the law. He was already engaged in disregarding it. A similar question was before this Court and was decided adversely to appellant's position in the cases of Stevens v. State, 110 S.W.2d 906, and Wooldridge v. State,109 S.W.2d 751.
No reversible error appearing in the record, the judgment of the trial court is affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.